                           Case 2:19-cv-01788-MCE-KJN Document 64 Filed 07/29/20 Page 1 of 5

                 1        Michael E. Brewer (SBN 177912)
                           michael.brewer@bakermckenzie.com
                 2        Michael G. Leggieri (SBN 253791)
                           michael.leggieri@bakermckenzie.com
                 3        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 4        San Francisco, CA 94111-3802
                          Telephone: +1 415 576 3000
                 5        Facsimile: +1 415 576 3099
                          Attorneys for Defendant
                 6        EQUIPMENTSHARE.COM INC
                 7        Additional Counsel listed on next page
                 8                                    UNITED STATES DISTRICT COURT
                 9                                   EASTERN DISTRICT OF CALIFORNIA
               10                                           SACRAMENTO DIVISION
               11

               12
                          AHERN RENTALS, INC., a Nevada                Case No. 2:19-cv-01788-MCE-KJN
               13         Corporation,
                                                                       STIPULATION AND ORDER TO
               14                       Plaintiff,                     CONTINUE DISCOVERY STAY

               15                vs.
                                                                       Complaint Filed: September 9, 2019
               16         EQUIPMENTSHARE.COM INC, a Delaware           FAC Filed: July 20, 2020
                          corporation, MATTHEW ALLEN, an               Trial Date: None set
               17         individual; DERRICK TORRES, an individual,
                          and DOES 1-100,
               18
                                                       Defendants.
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                                Case No. 2:19-cv-01788-MCE-KJN
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111                                                                 STIPULATION AND ORDER
    +1 415 576 3000
                           Case 2:19-cv-01788-MCE-KJN Document 64 Filed 07/29/20 Page 2 of 5

                 1        Christopher J. Banks (SBN 218779)
                           christopher.banks@morganlewis.com
                 2        Jason P. Brown (SBN 266472)
                           jason.brown@morganlewis.com
                 3        Aleksandr Markelov
                           Aleksandr.markelov@morganlewis.com
                 4        MORGAN, LEWIS & BOCKIUS LLP
                          One Market, Spear Street Tower
                 5        San Francisco, CA 94105-1596
                          Telephone: +1 415 442 1000
                 6        Facsimile: +1 415 442 1001
                          Attorneys for Plaintiff
                 7        AHERN RENTALS, INC.
                 8        Michelle R. Ferber (SBN 149929)
                           mferber@ferberlaw.com
                 9        Connor M. Day (SBN 233245)
                           cday@ferberlaw.com
               10         FERBER LAW, APC
                          2603 Camino Ramon, Suite 385
               11         San Ramon, CA 94583
                          Telephone: +1 925 355 9800
               12         Facsimile: +1 925 263 1676
               13         Attorneys for Defendants
                          MATTHEW ALLEN and DERRICK TORRES
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                         Case No. 2:19-cv-01788-MCE-KJN
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111                                                          STIPULATION AND ORDER
    +1 415 576 3000
                             Case 2:19-cv-01788-MCE-KJN Document 64 Filed 07/29/20 Page 3 of 5

                 1               Plaintiff Ahern Rentals, Inc., Defendant EquipmentShare.com Inc, Defendant Matthew Allen,

                 2        and Defendant Derrick Torres, by and through their counsel of record, hereby enter into the following

                 3        stipulation with reference to the following facts:

                 4                                                     RECITALS

                 5               On May 7, 2020, the Court granted Defendants’ motions for a protective order and stayed

                 6        discovery until 30 days after a ruling on Defendants’ then-pending motions to dismiss. (Dkt. No. 60.)

                 7               On June 29, 2020, the Court granted Defendants’ motions to dismiss the Complaint. (Dkt. No.

                 8        61.)

                 9               On July 20, 2020, Plaintiff filed a First Amended Complaint. (Dkt. No. 62.) Defendants intend

               10         to file motions to dismiss the First Amended Complaint.

               11                To avoid unnecessary motion practice, litigation costs, and to conserve judicial resources, the

               12         parties hereby stipulate as follows:

               13                    •   The current discovery stay in this case will remain in place until 30 days after the Court

               14                        issues an order resolving the forthcoming motions to dismiss.

               15                IT IS SO STIPULATED.

               16          Dated: July 27, 2020                                    BAKER & McKENZIE LLP
               17

               18                                                                  By: /s/ Michael G. Leggieri
                                                                                   Michael E. Brewer
               19                                                                  Michael G. Leggieri
                                                                                   Attorneys for Defendant
               20                                                                  EQUIPMENTSHARE.COM INC
               21          Dated: July 27, 2020                                    MORGAN, LEWIS & BOCKIUS LLP
               22

               23
                                                                                   By: /s/ Jason P. Brown [with permission]
               24                                                                  Christopher J. Banks
                                                                                   Jason P. Brown
               25                                                                  Aleksandr Markelov
                                                                                   Attorneys for Plaintiff
               26                                                                  AHERN RENTALS, INC.

               27

               28
 Baker & McKenzie LLP                                                          1                    Case No. 2:19-cv-01788-MCE-KJN
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111                                                                                STIPULATION AND ORDER
    +1 415 576 3000
                           Case 2:19-cv-01788-MCE-KJN Document 64 Filed 07/29/20 Page 4 of 5

                 1        Dated: July 27, 2020                  FERBER LAW, APC

                 2

                 3                                              By: Connor M. Day [with permission]
                                                                Michelle R. Ferber
                 4                                              Conner M. Day
                                                                Attorneys for Defendants
                 5                                              MATTHEW ALLEN and DERRICK
                                                                TORRES
                 6

                 7

                 8

                 9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                           Case No. 2:19-cv-01788-MCE-KJN
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111                                                            STIPULATION AND ORDER
    +1 415 576 3000
                            Case 2:19-cv-01788-MCE-KJN Document 64 Filed 07/29/20 Page 5 of 5

                 1                                                        ORDER

                 2               Pursuant to the stipulation of the parties, and good cause appearing, IT IS HEREBY

                 3        ORDERED that Discovery in this case is STAYED until 30 days after the Court issues an order

                 4        resolving the forthcoming motions to dismiss.

                 5
                          IT IS SO ORDERED.
                 6

                 7        Dated: July 29, 2020
                 8

                 9        /1788.ahern
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
 Baker & McKenzie LLP                                                                  Case No. 2:19-cv-01788-MCE-KJN
Two Embarcadero Center,
       11th Floor
San Francisco, CA 94111                                                                    STIPULATION AND ORDER
    +1 415 576 3000
